Citation Nr: 1443480	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran withdrew his earlier request for a Board hearing.  

In March 2013, the Board denied the claim on appeal.  The Veteran then appealed the Board's March 2013 decision.  In January 2014, based on a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's March 2013 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

In March 2014, the Board remanded the case for additional evidentiary development.  The RO continued its prior denial in a July 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 


FINDINGS OF FACT

1.  The Veteran did not have service on land or in the inland waters offshore of the Republic of Vietnam during the Vietnam War era, and is therefore not presumed to have been exposed to an herbicide agent during service.

2.  Hypertension did not manifest in service or within the first post-service year, and such disability is not etiologically related to service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In March 2014, the Board remanded the claim and directed the AOJ to obtain the Veteran's entire service personnel records file and to determine whether the Veteran served onboard the U.S.S. Ozbourn while it was within the official waters off Vietnam.  The AOJ obtained the complete service personnel records and found that the Veteran served aboard the U.S.S. Ozbourn while it was in the official waters of Vietnam.  In a July 2014 supplemental statement of the case, the RO determined that the Veteran was not onboard the U.S.S. Ozbourn while it temporary operated off the inland coast of Vietnam in November 1965, and the Veteran's claim was readjudicated.

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  



Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in November 2007, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, relevant post-service treatment records, and lay statements have been associated with the record.  

The Board also notes that the Veteran has not been afforded a VA examination addressing his current service-connection claim for hypertension.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].   Although the Veteran has so asserted, he is not competent to render such an opinion himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  The Veteran cannot opine as to the etiology of his hypertension, which involves complex matters of the cardiovascular system.  Under such circumstances, an examination is not required.  

Inasmuch as the Veteran urges that a report, The Institute of Medicine, Veterans and Agent Orange Update 2010 (2012), indicates that hypertension is placed in the limited and suggestive" category of conditions resulting from Agent Orange exposure, this does not satisfy McLendon elements 2 or 3 to trigger an examination.  This is because hypertension is still not a presumptive disease under Agent Orange regulations, and moreover the current record does not show that the Veteran was in contact with herbicide in his naval service.  Inasmuch as the Veteran urges that an additional search should be undertaken to ascertain whether he was exposed to herbicide, the RO has already conducted sufficient research into this matter.  The RO forwarded the Veteran's information to the Joint Services Records and Research Center (JSRRC).  The October 2009 response from that agency was that there is no conclusive proof of the Veteran being in country, although it was acknowledged that his ship was in the official waters of Vietnam during his period of service.  Finally, VA's most current official records of ships which were in the official waters of Vietnam does not reflect that his ship, the U.S.S. Ozbourn, engaged in activities that would allow for presumptive herbicide exposure.  Thus, although the Veteran urges additional development is necessary, the Board finds that the duty to assist has been satisfied as to this issue.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Governing Law

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  On the other hand, service aboard a deep-water vessel that operated in the waters offshore of Vietnam, commonly referred to as "blue water" service, would not benefit from presumptive herbicide exposure unless the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.      



Analysis

Presumptive Service Connection

The evidence does not show that the Veteran had hypertension to any degree within the first year after discharge from service.  Rather, his first documented diagnosis of record is in September 2007.  Presuming the veracity of the Veteran's statements, that he was first diagnosed in 1976, this is still well after the one year presumptive period from his separation in 1965.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) for chronic diseases is not warranted.  

As to presumption based upon Agent Orange exposure, hypertension is not included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.  To the extent that the Veteran has observed that hypertension is a disease that is in the "limited and suggestive category" of conditions resulting from exposure to Agent Orange, the fact remains that there is no current presumption under the law that could afford service connection for his claim.  Therefore, service connection is not warranted under that provision.

Direct Service Connection 

Although presumptive service connection based on chronic diseases or herbicide exposure is not warranted, the Veteran is not precluded from establishing direct service connection with proof of direct causation.

The Veteran contends that his hypertension is due to his exposure to Agent Orange in service.  It is his contention, reflected in his October 2007 VA claim, that he began having high blood pressure in his mid-20's due to his herbicide exposure on the U.S.S. Ozbourn, a destroyer that went into the waters off Vietnam.  Through his representative he urged that the ship patrolled the area near the South China Sea and was located very near shore.  He stated that while on the ship, he used water from the gulf for cooking, bathing and drinking.  He cited to the Institute of Medicine, Veterans and Agent Orange Update 2010 (2012) for the proposition that there is currently a concern about dioxin exposure via drinking water for personnel who served offshore but within territorial limits on ships that converted sea water to drinking water.  He also cited to this study for the proposition that hypertension, while not a presumptive disease for Agent Orange, is currently in the limited and suggestive category of conditions resulting from Agent Orange.  

The Veteran's wife has submitted a statement indicating that she believes her husband has multiple disabilities due to Agent Orange exposure.  

The Veteran and his wife are certainly competent to provide evidence as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determinations as to the diagnosis and etiology of hypertension are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's and his wife's lay allegations as to the date of onset, diagnosis, and cause of his hypertension are also not competent evidence, although their competent observations may be useful to an expert in determining the initial onset and the etiology the Veteran's hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran and his wife have medical expertise, their lay opinions that his hypertension first manifested in service and was caused by alleged herbicide exposure are of no probative value.  

The Veteran has been diagnosed with hypertension during the appeal period.  See e.g., September 2008 VA treatment record.  Accordingly, the first Shedden element, a present disability, is met.  

However, the preponderance of the evidence is against a finding that there was an incurrence of a disease or injury in service that could have resulted in the Veteran's hypertension.  The Board acknowledges the Veteran's argument that he should be entitled to the presumption of herbicide exposure for his service on the U.S.S. Ozbourn (ship).  A September 2009 Request for Information response shows that the ship was in the official waters of the Republic of Vietnam from August 11, 1964 to September 2, 1964, from September 16, 1964 to September 24, 1964, from October 5, 1964 to October 8, 1964, and from November 5, 1964 to November 7, 1964.  The Veteran's service personnel records (SPRs) shows that he served on the ship from April 1964 to May 1965, and by August 26, 1965, he was stationed in Long Beach, California.  Therefore, the Veteran served aboard the ship when it was in the official waters of Vietnam.

The Veteran reports that the ship patrolled the area near the South China Sea and that the ship was located very near the shore of Vietnam.  See February 2013 Informal Hearing Presentation.  He also reports that while on the ship, he used water from the gulf for bathing, cooking, and drinking, and that he may have been exposed to Agent Orange by using contaminated water.  Id.  The Veteran cited to the Institute of Medicine Veterans and Agent Orange Update 2010 (2012) for the proposition that there is currently a concern about dioxin exposure via drinking water for personnel who served offshore but within territorial limits on ships that converted sea water to drinking water.  Id.   

However, the preponderance of the evidence is against a finding that the Veteran is entitled to the presumption of herbicide exposure.  Though the destroyer was in the official waters of Vietnam when the Veteran was aboard, there is no evidence to show that the ship served in "brown waters" while the Veteran was aboard.  VA maintains a list of US Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  This list may be found online at: http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#O.  This list, updated in January 2014, confirms that the USS Ozbourn conducted fire support missions on Saigon River in October to November 1965 and in August to October 1966.  It also docked briefly to piers in Da Nang Harbor on February 21, April 1, and April 11, 1971.  Notably, the Veteran's service aboard this vessel falls outside of these events.  Therefore, the Veteran was aboard the ship when it served in "blue water."  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (July 23, 1997).  The Board also notes that the Veteran himself has asserted that the ship served in blue water when he was aboard.  See July 2009 Form 9 Appeal.  

For these reasons, the Board finds that the Veteran's service aboard the ship was not "brown water" service and did not include conditions that involved duty or visitation in the Republic of Vietnam, and the Veteran therefore is not entitled to the presumption of herbicide exposure.  38 C.F.R. § 3.307(a); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Further, there is no affirmative evidence in the record to show that the Veteran was exposed to an herbicide agent in service.  For these reasons, the second Shedden element, in-service incurrence or aggravation of a disease or injury, has not been met.  

As to the Veteran's claims regarding ingesting and absorbing Agent Orange through the water on board ship (and as to his wife's supportive statement), it is not clear to the Board whether the Veteran is competent to state whether the water he used in service was contaminated with herbicides.  The Board is clear, however, that the Veteran served on a Blue Water ship that was off the shores of Vietnam both prior and subsequent to the Veteran boarding it.  Furthermore, the Board is clear that the ship is not one of those recognized as being exposed to herbicides.  

Regardless, even presuming for the sake of argument that the Veteran was exposed to herbicides while serving in the Navy, the issue becomes whether there is credible evidence of a nexus between the exposure and the current disability.  The Veteran has presented no medical opinion evidence in support of his assertions.  That leaves the Board to consider the Veteran's and his wife's lay statements to that effect.  The Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and that the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In this case, the Board finds that the subject of whether Agent Orange could cause hypertension is the type of internal, non-observable medical process as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The disability at issue here is hypertension, a complex disorder of the cardiovascular system, which is not readily observable by a lay person.  Furthermore, the case involves the purported effects of specific chemicals on that system.  Again, this is beyond the competency of a lay person.  Thus, the Veteran's assertions and those of his wife are not competent in this regard, and there is no other evidence in support of the theory that Agent Orange consumed by the Veteran through the water on board the U.S.S. Ozbourn caused his hypertension.  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury incurred or aggravated during service, is not met.  Because all three Shedden elements are not met, service connection for hypertension is not warranted.  38 C.F.R. § 3.303.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for hypertension, including as due to herbicide exposure is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


